Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11080559. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-20 recites features/limitations of claims 1-20 of instant application.
For Example:
Instant application
Reference.
Claim limitation..

1. A method comprising: capturing image data of a product using a plurality of cameras, the image data including a plurality of image frames and being captured while the product is moving in one or more dimensions; associating a product identifier for the product with each of the plurality of image frames; identifying a plurality of segmentation masks comprising a segmentation mask for the product in each of the plurality of image frames each segmentation mask corresponding to an outline of the product as derived from a respective bounding box identified in each of the plurality of image frames; and optimizing the plurality of segmentation masks by inputting the plurality of image frames into a machine learning model, the machine learning model trained on the plurality of segmentation masks, the machine learning model outputting a set of optimized segmentation masks for the product.










2. The method of claim 1, further comprising refining the plurality of segmentation masks using a probabilistic model, wherein the machine learning model is trained on the refined plurality of segmentation masks.

3. The method of claim 2, wherein the probabilistic model is a conditional random fields (CRF) model.

4. The method of claim 1, wherein the machine learning model is a convolutional neural network and, wherein the convolutional neural network is retrained for each different product using the optimized set of segmentation masks for that product.

5. The method of claim 1, wherein the image data of the product includes volume or depth information of the product from while varying at least one of lighting, background, occlusions, camera or resolution.

8. A non-transitory computer-readable storage medium comprising memory with instructions encoded thereon, the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the instructions comprising instructions to: capture image data of a product using a plurality of cameras, the image data including a plurality of image frames and being captured while the product is moving in one or more dimensions; associate a product identifier for the product with each of the plurality of image frames; identify a plurality of segmentation masks comprising a segmentation mask for the product in each of the plurality of image frames each segmentation mask corresponding to an outline of the product as derived from a respective bounding box identified in each of the plurality of image frames; and optimize the plurality of segmentation masks by inputting the plurality of image frames into a machine learning model, the machine learning model trained on the plurality of segmentation masks, the machine learning model outputting a set of optimized segmentation masks for the product.

10. The non-transitory computer-readable medium of claim 9, wherein the probabilistic model is a conditional random fields (CRF) model.

11. The non-transitory computer-readable medium of claim 8, wherein the machine learning model is a convolutional neural network and, wherein the convolutional neural network is retrained for each different product using the optimized set of segmentation masks for that product.

12. The non-transitory computer-readable medium of claim 8, wherein the image data of the product includes volume or depth information of the product from while varying at least one of lighting, background, occlusions, camera or resolution.

Claim.
1. A method comprising: obtaining image data of a product using a plurality of cameras, or depth cameras, the image data including a plurality of image frames and being captured while the product is moving in one or more dimensions; associating a product identifier for the product with each of the plurality of image frames; detecting a bounding box for the product in each of the plurality of image frames; using a bounding box smoothing algorithm to smooth the bounding box detections temporally; identifying a segmentation mask for the product in each bounding box; optimizing the segmentation masks for the product to generate an optimized set of segmentation masks for the product; training a machine learning model with the optimized set of segmentation masks; generating, using the machine learning model, a set of further-optimized segmentation masks for the product using the plurality of image frames as input, the set of further-optimized segmentation masks comprising a further-optimized segmentation mask for each bounding box and image frame of the plurality of image frames; and storing each further-optimized segmentation mask with a corresponding image frame of the plurality of image frames and the product identifier for the product as a training examples for a product recognition model.


4. The method of claim 1, wherein the segmentation masks for the product are optimized using a probabilistic model.


5. The method of claim 4, wherein the probabilistic model is a conditional random fields (CRF) model.

6. The method of claim 1, wherein the machine learning model is a convolutional neural network and, wherein the convolutional neural network is retrained for each different product using the optimized set of segmentation masks for that product.

7. The method of claim 1, wherein the image data of the product includes volume or depth information of the product from while varying at least one of lighting, background, occlusions, camera or resolution.

8. A method comprising: capturing image data of a product using a plurality of cameras, the image data including a plurality of image frames and being captured while the product is moving in one or more dimensions; associating a product identifier for the product with each of the plurality of image frames; identifying, by tracking the product through the plurality of image frames, a bounding box for the product in each of the plurality of image frames; identifying, using instance segmentation, a segmentation mask for the product in each bounding box; optimizing, using a probabilistic model, the segmentation masks for the product to generate an optimized set of segmentation masks for the product; training a machine learning model with the optimized set of segmentation masks; and generating, using the machine learning model, a set of further-optimized segmentation masks for the product using the plurality of image frames as input, the set of further-optimized segmentation masks comprising a further-optimized segmentation mask for each image frame of the plurality of image frames.



11. The method of claim 8, wherein the segmentation masks for the product are optimized using a probabilistic model, wherein the probabilistic model is a conditional random fields (CRF) model.

12. The method of claim 8, wherein the machine learning model is a convolutional neural network and, wherein the convolutional neural network is retrained for each different product using the optimized set of segmentation masks for that product.



13. The method of claim 8, wherein the image data of the product includes volume or depth information of the product from while varying at least one of lighting, background, occlusions, camera or resolution.
Explaining of the difference for ODP…



Further:
Claims 14 and 18-20 of patent recites features/limitations of 15 and 17-19 of instant application.
Allowable Subject Matter
2.		The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 would be in allowable condition, if applicant overcome the double patenting rejection via a Terminal Disclaimer, further the closest prior art of Turkelson et al. Pub.No: US 20200210768, relates to computer vision and, more specifically, to training data acquisition for computer vision models. Further Turkelson teaches “a feature extraction process may use deep learning processing to extract features from an image. For example, a deep convolution neural network (CNN), trained on a large set of training data (e.g., the AlexNet architecture, which includes 5 convolutional layers and 3 fully connected layers, trained using the ImageNet dataset) may be used to extract features from an image. In some embodiments, to perform feature extraction, a pre-trained machine learning model may be obtained, which may be used for performing feature extraction for images from a set of images”, in [0022]. Yet further teaches “if the object is a product (e.g., a purchasable good or service), an indication of the product, which may also be referred to herein interchangeably as a" product identifier," may be a barcode associated with the product, Quick Response (QR) code associated with the product, a Stock Keeping Unit (SKU) of the product, a serial number of the product, or a name of the product. In some embodiments, the indications of the object (e.g., the product identifiers) may be scanned by (or to be scanned as part of an image-capture task) a mobile computing device or a scanning device communicatively coupled to the mobile computing device (e.g., a handheld scanner)”, in [0026].
Turkelson failed to teach or suggest for capturing image data of a product using a plurality of cameras, the image data including a plurality of image frames and being captured while the product is moving in one or more dimensions; associating a product identifier for the product with each of the plurality of image frames; identifying a plurality of segmentation masks comprising a segmentation mask for the product in each of the plurality of image frames each segmentation mask corresponding to an outline of the product as derived from a respective bounding box identified in each of the plurality of image frames; and optimizing the plurality of segmentation masks by inputting the plurality of image frames into a machine learning model, the machine learning model trained on the plurality of segmentation masks, the machine learning model outputting a set of optimized segmentation masks for the product. As cited in independent claims 1,8 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dasari et al. US 20190392262 is cited because the reference teaches “ [0040] FIG. 7 illustrates exemplary segmentation masks 702, 704, and 706, for a food quality image. In an exemplary operation, a collected image 700 is converted from RGB to HSV, and blurred, possibly by convolving with a Gaussian kernel. Then, the amount of red in the image pixels is determined, and pixels having a sufficiently red hue, as possibly determined by a threshold comparison, are determined, and used to generate red mask 702”.
EL-KHAMY et al. US 20180089505 is cited because the reference teaches “[0006] An aspect of the present disclosure provides a system and method that includes a deep neural network fusion architecture for fast and robust detection of pedestrians captured in an image”.
Padmanabhan et al. US 20170213067 is cited because the reference teaches “A training model is build based on the image data of the cells in the training set. Image data from cells in a test specimen is obtained and that image data is compared to the training model to determine on a cell-by-cell basis which cells in the test specimen include “good” segmentation and which cells include “poor” segmentation”, see Abstract.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, Art Unit 2664